IN THE SUPREME COURT OF THE STATE OF NEVADA


                   ANDREW ROSSILLON,                                       No. 82024
                   Appellant,
                   vs.
                   THE STATE OF NEVADA,
                                                                             FILED
                   Respondent.




                                        ORDER DISMISSING APPEAL
                               This is an appeal from a district order revoking probation.
                   Eighth Judicial District Court, Clark County; Mary Kay Holthus, Judge.
                               In September 2020, appellant was convicted, pursuant to a
                   guilty plea, of attempted theft and the district court sentenced him to 364
                   days in jail, suspended the sentence, and placed him on probation for a term
                   not to exceed one year. Several weeks after the sentencing hearing but
                   before entry of the written judgment of conviction, the Department of Parole
                   and Probation filed a probation violation report. On October 15, 2020, after
                   conducting a hearing, the district court revoked probation and reduced the
                   sentence to six months with 72 days of credit for time served. A written
                   judgment of conviction was entered a few days later, but it reflected the
                   original sentence and probationary term orally pronounced at the
                   sentencing hearing. A written order memorializing the revocation of
                   probation and modified sentence was entered on November 17, 2021.
                               Appellant argues that the district court abused its discretion in
                   revoking probation. The State counters that this appeal is moot because
                   appellant expired his sentence during the pendency of the appeal.
                   Appellant has not responded to that argument.


SUPREME COURT
        OF
     NEVADA


(0) l))47n   4E*


                                                                                                   te;L*.
             "A case is moot if it seeks to determine an abstract question
which does not rest upon existing facts or rights," and a case which may
have been justiciable at the beginning of the litigation, may become moot
due to later occurrences. Newman v. State, 132 Nev. 340, 344, 373 P.3d 855,
857 (2016) (internal quotation and citation omitted). Based on the State's
representation that appellant has expired his sentence in this case, we can
afford appellant no relief on his challenge to the probation revocation
decision. See generally Johnson v. Dir., Dep't of Prisons, 105 Nev. 314, 316,
774 P.2d 1047, 1049 (1989) (recognizing that expiration of a defendant's
sentence rendered any question concerning the computation of credits
moot). This appeal therefore is moot. Accordingly, we
             ORDER this appeal DISMISSED.'



                                      XG-A             , C.J.
                              Hardesty


      (41-
Herndon
                               , J.




cc:    Hon. Mary Kay Holthus, District Judge
       Clark County Public Defender
       Attorney General/Carson City
       Clark County District Attorney
       Eighth District Court Clerk




      'The Honorable Mark Gibbons, Senior Justice, participated in the
decision of this matter under a general order of assignment.


                                             2

                                .•.   .
                       •• '                      • .